686 S.W.2d 593 (1985)
Billie Reba TROTTI, Petitioner,
v.
K-MART CORPORATION NO. 7441 et al., Respondents.
No. C-3524.
Supreme Court of Texas.
January 16, 1985.
Brown, Todd, Hagood & Davenport, Gene Hagood, Alvin, for petitioner.
McLeod, Alexander, Powel & Apffel, James L. Ware, and Otto Hewitt, III, Galveston, for respondents.
PER CURIAM.
The application for writ of error is denied with the notation, "Refused. No reversible error." However, our action should not be interpreted as approving of the court of appeals' statement that,
"[T]he trial court failed to act in accordance with Tex.R.Civ.P. 273 and 277, by failing to provide the jury with any definition of `mental anguish,' despite a requested definition offered by appellants.... It is clear, therefore, that mental anguish is a technical, legal term, and that the trial court should have defined that term for the jury in accordance with Rule 277."
677 S.W.2d 632, 638.